Case 1:19-cv-24444-MGC Document 62 Entered on FLSD Docket 07/28/2020 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION

                     CASE NO. 19-24444-CIV-COOKE/GOODMAN



  DANIELLE SWEENEY,

        Plaintiff,

  v.

  CARNIVAL CORPORATION, et al.,

        Defendants.
  _________________________________/

        ORDER ON DEFENDANT’S WORK PRODUCT AND JOINT DEFENSE
        ASSERTION TO INCIDENT REPORT PREPARED BY CO-DEFENDANT

        This Order concerns an incident report prepared by a defendant company which

  operates an ATV excursion company in St. Lucia. This lawsuit was filed by the personal

  representative of a passenger on a Carnival Corporation cruise. The passenger died as a

  result of injuries sustained on the ATV tour operated by Aanansi ATV Adventure, which

  prepared an incident report. That incident report wound up in Carnival’s possession, and

  Carnival refused to produce the report in response to a discovery request, arguing that

  the report is protected by the work product doctrine and the joint defense privilege

  (and/or the common interest theory).
Case 1:19-cv-24444-MGC Document 62 Entered on FLSD Docket 07/28/2020 Page 2 of 4



         During a July 17, 2020 discovery hearing, counsel for Carnival and Aanansi argued

  that the incident report could be withheld in discovery and not produced to Plaintiff.

         The discovery request at issue was propounded to Carnival, which did not

  prepare the incident report. Carnival’s counsel conceded that Carnival was not in a

  position to establish that the Aanansi-generated report was covered by the work product

  doctrine. Therefore, the Undersigned entered an Order giving Aanansi the opportunity

  to file submissions designed to establish the work product exception to discovery and to

  demonstrate the existence of a joint defense arrangement or common interest theory.

  [ECF No. 60]. I also provided Carnival with the opportunity to file materials to bolster

  the claim that Carnival and Aanansi had a joint defense agreement or could take

  advantage of the common interest theory.

         In the post-hearing Order, I clearly advised both counsel that Carnival’s argument

  was not compelling, and that Carnival would be required to produce the Aanansi-

  produced report it possessed “unless the Undersigned receives additional information

  supporting a contrary ruling.” Id. at p. 3. I also pointed out that Carnival had not met its

  burden on its work product assertion and required Aanansi to file the report under seal

  if it was going to take advantage of the opportunity to file materials in support of the

  work product claim.

         Neither Aanansi nor Carnival filed any materials and Aanansi did not file the

  report under seal. Therefore, it seems as though Carnival has abandoned its work product


                                               2
Case 1:19-cv-24444-MGC Document 62 Entered on FLSD Docket 07/28/2020 Page 3 of 4



  argument or that Aanansi determined that it could not meet its burden or that one or both

  Defendants decided to not further pursue their positions (and to consequently allow the

  Court’s tentative decision -- that the work product claim had not been established -- to

  remain intact.).




         Because the work product assertion over the Aanansi-prepared Incident Report

  has not been established, the Undersigned need not determine the existence of a joint

  defense agreement or the applicability of the common interest theory. 1 The Undersigned

  now requires Carnival to produce that report to Plaintiff by July 30, 2020. See generally

  Bridgewater v. Carnival Corp., 286 F.R.D. 636 (S.D. Fla. 2011) (noting the well-established

  point that the party claiming a privilege has the burden to prove its applicability and all

  of its essential points, and holding that the incident reports prepared by the excursion

  company -- which operated a catamaran sailing company in Montego Bay, Jamaica used




  1
          The joint defense and common interest doctrines are extensions of the work
  product doctrine, permitting parties to exchange work product without waiving the
  privilege. Fojtasek v NCL (Bahamas) Ltd., 262 F.R.D. 650, 654 (S.D. Fla. 2009) (collecting
  cases). If the work product claim is not established as a threshold matter, then there is no
  need to see if the parties can safely exchange work product material under the joint
  defense or common interest theories.


                                               3
Case 1:19-cv-24444-MGC Document 62 Entered on FLSD Docket 07/28/2020 Page 4 of 4



  by Carnival -- were not protected by the work product doctrine). 2

        DONE AND ORDERED in Chambers, in Miami, Florida, on July 28, 2020.




  Copies furnished to:
  The Honorable Marcia G. Cooke
  All counsel of record




  2
          The law firm which represented Carnival in Bridgewater also represents Carnival
  in the instant case.
                                              4
